t c memo united_states tax_court jeffrey l and simone i rayden petitioners v commissioner of internal revenue respondent docket no filed date r determined a deficiency in income_tax for petitioners’ tax_year r claimed that only percent of ps’ residence was used exclusively for business while ps assert that the applicable figure is percent held ps used no more than percent of their residence exclusively for business and are liable for the deficiency to the extent herein decided adam l karp for petitioners nathan c johnston for respondent memorandum findings_of_fact and opinion wherry judge respondent determined that petitioners are liable for a federal_income_tax deficiency of dollar_figure for the tax_year after concessions the only issue remaining is to determine the portion of petitioners’ residence which was used exclusively on a regular basis as a principal_place_of_business by mr rayden during the tax_year findings_of_fact some of the facts have been stipulated and the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are hereby incorporated by this reference at the time they filed their petition petitioners resided in california 1at trial respondent conceded that any amount of mortgage interest and real_estate_taxes not allowed on schedule c profit or loss from business by the allocation effect of sec_280a would be claimed on schedule a itemized_deductions respondent also conceded that the rooms in petitioners’ residence designated as the library and as the garage were used exclusively by petitioners to conduct business all other issues are computational and will be determined in the rule_155_computations to be made in accordance with this opinion all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure 2at trial respondent conceded that percent of petitioners’ house was used exclusively for business petitioner contended at trial that the applicable figure i sec_71 percent and on brief that it is percent petitioner husband petitioner is the sole_proprietor of infogen and resource direct before petitioner conducted his business out of big_number square feet of commercial space until financial difficulties and family issues required petitioner to terminate the lease and move the business into his home petitioner’s home consists of big_number square feet of living space which includes the garage during the tax_year at issue petitioner resided in this residence with his wife and daughter petitioner also has two sons who during this period attended college and lived away from home 3the parties stipulated that petitioners’ home consists of big_number square feet of living space which includes the garage however at trial petitioner testified that the home was about big_number square feet including the garage petitioners’ exhibit p actually attributes big_number square feet of the home to living space we note that the garage is approximately big_number square feet perhaps the stipulation was incorrect and the big_number figure did not include the garage a stipulation shall be treated to the extent of its terms as a conclusive admission by the parties to the stipulation unless otherwise permitted by the court or agreed upon by those parties rule e courts do not lightly set_aside stipulations of fact but may exercise broad discretion to determine whether to hold a party to a stipulation 994_f2d_1542 11th cir affg tcmemo_1991_636 in instances where the stipulation is contrary to the record we are not bound by stipulations of fact that appear contrary to the facts disclosed by the record 115_tc_135 n see also blohm v commissioner supra pincite however to the extent possible we adhere to the square footage stipulated petitioners’ two-story residence consists of rooms there is additional space in the area of the vestibule hall and staircase there is also an attached three-car garage petitioner’s family put the master bedroom and master bathroom to personal_use petitioners’ daughter used the room designated on exhibit 15-p as bedroom including the sitting area bathroom and closet for personal purposes petitioners asserted at the trial that percent of the use of bedroom was for business the room designated as the guest room consists of square feet and was used by petitioner wife in connection with her travel agency business petitioner and his family frequently ate out but used the kitchen some each week for eating meals and occasional cooking the subcontractors who worked for petitioner’s business in petitioner’s home also used the kitchen for breaks and lunches petitioner’s family used the service room for laundry petitioner explained that he used the den with the adjoining bar and vestibule to entertain family members one to two times a year about three times a year petitioner and his family used the dining room for family dinners petitioner and petitioners’ daughter occasionally had meals in the breakfast area as its name would imply petitioner and his family did not use the living room for personal purposes on a rare occasion someone other than a business_associate might walk through the room otherwise it was used only for business the maid’s room was used for staging and preparing projects for petitioner’s business and not for personal purposes bedroom was used as a graphic and video studio and bedroom was used as a programming and survey office both of these bedrooms were used solely for business the 186-square-foot hall area led only to bedroom sec_3 and and thus also was used only for business the garage comprised approximately big_number square feet of the first floor it was used primarily for storage and as a shop and studio petitioners filed a form_1040 u s individual_income_tax_return for the tax_year the tax_return included a schedule c for petitioner’s marketing consultant business with respect to which he claimed a rent expense of dollar_figure it also included a schedule c for petitioner’s infogen computer_software business with respect to which he claimed a rent expense of dollar_figure petitioners also reported rental income of dollar_figure on schedule e supplemental income and loss and claimed expenses of dollar_figure respondent issued a notice_of_deficiency on date determining a dollar_figure deficiency in petitioners’ income_tax for petitioners filed a timely petition with this court on 4this figure represents the sum of the rental deductions from both of the schedules c date denying liability for the deficiency a trial was held on date in los angeles california opinion deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 see also rule a as a general_rule sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary for purposes of this section if it is normal or customary within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 sec_262 in contrast precludes deduction of personal living or family_expenses where the expense in question relates to property that is occupied by the taxpayer as a residence sec_280a lays down the following general_rule in the case of a taxpayer who is an individual or an s_corporation no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence however an exception to this general ban is found in sec_280a which provides that sec_280a does not apply to an item of expense to the extent allocable to a portion of the taxpayer’s residence which is exclusively used on a regular basis as the taxpayer’s principal_place_of_business there is no dispute that a portion of petitioners’ home was used on a regular basis as the principal place of petitioner’s business we are however confronted with the fact-specific inquiry of whether certain rooms in petitioners’ house were used exclusively for the business the legislative_history of sec_280a dealing with exclusive use explains exclusive use of a portion of a taxpayer’s dwelling_unit means that the taxpayer must use a specific part of a dwelling_unit solely for the purpose of carrying on his trade_or_business the use of a portion of a dwelling_unit for both personal purposes and for the carrying on of a trade_or_business does not meet the exclusive use test s rept pincite 1976_3_cb_49 h rept pincite 1976_3_cb_695 emphasis added the court in hefti v commissioner tcmemo_1988_22 affd without published opinion 894_f2d_1340 8th cir discussed this legislative_history and observed that any personal_use of a room or segregated area will preclude its use in computing depreciation or other allocable expenditures unless some or all of the use of the room was for the storage of inventory petitioner contends that percent of his home was used exclusively and regularly for business during the tax_year as the court did in hefti we find it implausible that the taxpayer and his family had no social or personal life in any portion of the residence other than a few bedrooms and the kitchen id during his testimony petitioner acknowledged a few occasional uses of other rooms for personal purposes during nevertheless because personal_use was allegedly minimal compared with business use petitioners contend that they should be allowed the claimed expense deduction we appreciate petitioners’ contention but congress has made it clear that this is not the law respondent conceded that petitioner used the library and the garage exclusively for business we also find that petitioner used the living room exclusively for business although petitioner’s own exhibit claimed that the business used the living room only percent of the time at trial he credibly explained that the only reason i put down percent is that somebody who would be visiting could have possibly walked in or through that area and walked out this court has previously held that the mere nonbusiness passage from one room to the next can be classified as a de_minimis personal_use of the room and will not disqualify the room from the exclusivity requirement of sec_280a see lind v commissioner tcmemo_1985_490 that petitioners and their family members may have occasionally walked through the garage does not violate the exclusive business use rule hughes v commissioner tcmemo_1981_140 petitioner’s incidental_use of the closet to walk to and from his bathroom was de_minimis we also find credible petitioner’s testimony that the maid’s room and bedroom sec_3 and were used exclusively for business see thalacker v commissioner tcmemo_1984_488 upholding a home business deduction on the basis of a taxpayer’s credible testimony petitioner explained that the maid’s room was percent used in the business for staging and preparing projects he also explained that bedroom was used for graphic design and as a video design studio and that bedroom was used for programming customer service and surveys petitioner also proffered photographs of bedroom sec_3 and depicting their business use although as respondent pointed out at trial these photographs necessarily limited to two dimensions depict only one side of the room we find them to be reliable evidence corroborating petitioner’s testimony regarding the business use of these two rooms because we find that bedroom sec_3 and were used exclusively for business we also find that the hall area which leads only to those two rooms was also used exclusively for business the table below summarizes the rooms in petitioners’ residence that were used exclusively and regularly for petitioner’s business in and their total area in square feet room square feet library big_number garage living room maid’s room bedroom bedroom hallway to total big_number using these figures it appears that petitioner used big_number square feet for his business in which i sec_44 percent of the total area of petitioners’ house we note that this percentage was determined using the stipulated big_number total square feet had we used the total square footage from petitioners’ exhibit 15-p of big_number the percentage of his business use would have been percent of petitioners’ home respondent has done an excellent job of applying the law to the facts indeed respondent was more generous then this court would have been had we as we would be inclined to do used the total square footage from petitioners’ exhibit 15-p we therefore find that 5the square footage per room was determined by using petitioners’ exhibit 15-p as contended by respondent petitioner used percent of the home exclusively for business as we explain below the remaining rooms were not exclusively used for business and the expenses apportionable to their use do not qualify as deductible under sec_280a although petitioner first explained that he did not eat in the breakfast room in response to a question by the court he conceded that on occasion he or his family may have eaten in the breakfast area petitioner also did not use the den vestibule and adjoining bar exclusively for business petitioner explained that maybe one or two times a year the area was used sometimes by family that were visiting we do not regard as de_minimis this personal_use of the room by visiting family exclusive use is narrowly construed as discussed in the legislative_history of sec_280a above this means that ‘the taxpayer must use a specific part of a dwelling_unit solely for the purpose of carrying on his trade_or_business ’ culp v commissioner tcmemo_1993_270 quoting 88_tc_1532 petitioner also did not use the dining room exclusively for business when his family was visiting petitioner testified that one or two nights a year when his sons were in town they would have a family dinner in the dining room petitioner is not entitled to a deduction for items of expense apportionable to these rooms by his own admission normal household activities took place in those rooms see 980_f2d_1198 8th cir disallowing a business_expense deduction for a portion of the home in which household activities also took place affg tcmemo_1990_268 in conclusion petitioner used percent of the house’s total area exclusively for business and may claim business_expense deductions prorated accordingly he is not entitled to a schedule c deduction in connection with the remaining percent of the house’s total area the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule 6see supra note discussing the availability of schedule a deductions with respect to this area of the house
